Citation Nr: 0810599	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  97-33 541	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a rating in excess of 40 percent for chronic 
recurrent low back strain.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1973 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on November 6, 
2007, which vacated a March 2006 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a May 2001 rating decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which established service connection for chronic 
recurrent low back strain.  

It is significant to note that the Court, by incorporating 
the terms of a joint motion for remand, requested that VA 
determine whether the appellant had withdrawn a claim for 
lumbar disc disease.  A review of the record shows that in a 
May 2001 rating decision the RO granted service connection 
for chronic recurrent low back strain, but found lumbar disc 
disease and hypertrophic arthritis of the spine were a 
separate and distinct back disorder unrelated to military 
service.  This matter was neither listed as a separate issue 
nor adjudicated as such in the May 2001 rating decision.  In 
a July 23, 2001, response to a May 2001 supplemental 
statement of the case addressing the issue of entitlement to 
service connection for lumbar disc disease the veteran's 
attorney stated the veteran did not have a pending claim for 
lumbar disc disease, but that there would be no objection if 
one were to be opened.  

In correspondence dated October 25, 2001, the RO notified the 
veteran of the award of service connection for recurrent low 
back strain and the assignment of a 40 percent rating.  In 
correspondence dated August 13, 2002, the veteran's attorney 
expressed disagreement from the "October 25, 2001" decision 
approving a 40 percent rating and also asserted that a 
60 percent was warranted.  In a February 19, 2003, 
supplemental statement of the case the RO addressed the 
issues of entitlement to service connection for lumbar disc 
disease and entitlement to a rating in excess of 40 percent 
for recurrent low back strain.  In correspondence dated April 
14, 2003, the veteran's attorney noted that "[a]s stated in 
the Notice of disagreement received in of August 13, 2002 we 
wish to continue the appeal of that claim which is directly 
related to his in-service injury of September 1975."  

In remand orders dated in June 2003 and September 2004 the 
Board interpreted the April 14, 2003, correspondence as only 
pursuing the initial rating for the service-connected chronic 
recurrent low back strain.  The Board, in essence, also found 
the issue of entitlement to service connection for lumbar 
disc disease had not remained on appeal from an August 1997 
rating decision and that the February 2003 supplemental 
statement of the case indicating so was contrary to VA law.  
In correspondence dated May 3, 2004, the RO requested the 
veteran clarify if he was seeking service connection for a 
back disability other than lumbar strain.  There is no 
evidence of a response from the veteran or his attorney 
addressing this request.  The issue of entitlement to service 
connection for lumbar disc disease was not subsequently 
addressed by the RO.  

The Board now finds that the August 13, 2002, and April 14, 
2003, statements of the veteran's attorney are more 
appropriately interpreted as expressions of disagreement from 
the assigned rating for recurrent low back strain for which 
the veteran was notified by correspondence dated October 25, 
2001.  See 38 C.F.R. §§ 20.200, 20.201 (2007).  The veteran 
was not notified of a separate service connection 
determination by the October 25, 2001, correspondence the 
veteran's attorney referred to in the August 13, 2002, notice 
of disagreement.  There is no reference to the May 2001 
rating decision or supplemental statement of the case in 
either the August 13, 2002, or April 14, 2003, 
correspondence.  There is no correspondence of record that 
may be construed as a timely notice of disagreement from the 
May 2001 rating decision to the extent it denied service 
connection for lumbar disc disease.  This issue is not 
presently within the Board's jurisdiction.  The Board finds, 
however, that statements of record may be construed as 
raising a claim for entitlement to service connection for 
lumbar disc disease.  In light of the lack of a specific 
rating determination or specific notification of appellate 
rights as to this issue, re-adjudication on a de novo basis 
is appropriate.

The issue of entitlement to service connection for lumbar 
disc disease is considered pending before the agency of 
original jurisdiction and is inextricably intertwined with 
the issue on appeal.  The Court has held that a claim that is 
inextricably intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1990).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a November 2007 decision, the Court found the prior Board 
determination had, in essence, failed to provide adequate 
reasons and bases to support the decision rendered.  The 
Board now finds that the issue of entitlement to service 
connection for lumbar disc disease is pending and is 
inextricably intertwined with the issue on appeal.  
Therefore, the case must be remanded for additional 
development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his increased rating claim by correspondence 
dated in August 2003 and November 2004.  The November 2004 
correspondence, however, erroneously stated he had previously 
been notified that service connection had been denied for 
lumbar disc disease.  Therefore, adequate notice for this 
service connection claim must be provided.  As this case must 
be remanded for additional development the Board also finds 
that remedial notice required as result of the decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), is required.



Accordingly, the case is REMANDED for the following:

1.  The veteran must be provided 
notification (1) of the information and 
evidence not of record necessary to 
substantiate his claim for entitlement to 
service connection for lumbar disc 
disease, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide, and (4) to 
request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  These notice requirements 
are to be applied to all elements of the 
claim.  

2.  The veteran should be provided any 
additional VCAA notice required on his 
increased rating claim as result of the 
decision in Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. 
January 30, 2008).  This includes 
notification (1) that to substantiate his 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life, (2) generally, of the 
diagnostic code criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

3.  The veteran should be requested to 
provide the names and addresses of all 
medical care providers, VA and non-VA, 
who have treated him for a back 
disability since February 2006.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the veteran can not 
be obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his attorney are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The issues of entitlement to service 
connection for lumbar disc disease should 
be adequately developed and adjudicated.  
The veteran and his attorney must be 
notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



